DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Amendment filed on 21 January 2021 has been acknowledged. 
Claims 1, 15 and 29 have been amended. 
Currently, claims 1 – 30 are pending and considered as set forth.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fung et al. (Hereinafter Fung) (US 2016/0001781).

As per claim 1, Fung discloses an autonomous vehicle (See at least figure 1A), comprising:
 a memory (See at least figure 1B); 
a plurality of vehicle systems (See at least figure 1A – 1B); and 
a processor coupled with the memory and the plurality of vehicle systems (See at least figure 1A – 1B), the processor configured to: 
capture driver-vehicle interaction data from the plurality of vehicle systems indicative of a plurality of driving characteristics of a driver of the autonomous vehicle, the driver-vehicle interaction data comprises vehicle control data indicative of driver input to control operation of at least one vehicle control system (See at least paragraph 203 – 205; via collecting driver and vehicle information using sensors to collect physiological information, behavioral information and other driver and vehicle related information. Paragraph 573 – 574 and figure 40 – 41 further teaches driver- vehicle interaction data of steering angle data which receives driver’s steering wheel control by measuring steering angle to check if driver is in drowsy condition), 
determine when the driver-vehicle interaction data including driver input controlling operation of at least one vehicle control system deviates from values associated with safe and/or unsafe driving patterns of the driver in a driver operation profile stored in the memory (See at least figure 23 and paragraph 295, 307 - 311 and 474 – 476, 573 – 574, 583, and 597 – 598 teaches determine if the driver is drowsy or distracted in numerical scale to determine if driver is in safe driving mode or unsafe driving mode. Figure 24B identify the driver and determine driver state based on collected monitoring data), and 


As per claim 2, Fung discloses wherein the processor configured to control operation of the at least one system of the autonomous vehicle in response to determining that the driver-vehicle interaction data deviates from the driver operation profile, comprises the processor configured to: 
Atty. Docket No. 210243.P041 38generate a user interface alert, wherein the user interface alert comprise one or more of a graphical user interface alert, an audio alert, a haptic alert, or a combination thereof (See at least paragraph 719 – 722); and 
stop the user interface alert in response to detection that the driver-vehicle interaction data no longer deviates from the driver operation profile (See at least paragraph 729).  

As per claim 3, Fung discloses wherein the at least one system of the autonomous vehicle comprises an autonomous driving system (See at least paragraph 856 – 857), and wherein the processor configured to control operation of the at least one system of the autonomous vehicle, comprises the processor configured to: 
adjust a setting of the autonomous driving system that partially controls at least one operation of the autonomous vehicle (See at least paragraph 856 – 857); 
control the at least one operation of the autonomous vehicle by the autonomous driving system based on the adjustment to the setting of the autonomous driving system and further 
revert full control of the autonomous vehicle to the driver for controlling the at least one operation in response to detection that driver-vehicle interaction data no longer deviates from the driver operation profile (See at least paragraph 856 – 857 and figure 132).  

As per claim 4, Fung discloses wherein the autonomous driving system comprises an autonomous braking system, an autonomous cruise control system, a lane maintenance assistance system, or a combination thereof (See at least paragraph 255 – 256 and 394) .  

As per claim 5, Fung discloses wherein the processor configured to control operation of the at least one system of the autonomous vehicle, comprises the processor configured to: 
transfer control of the autonomous vehicle from the driver to an autonomous driving system executed by the processor to control at least one operation of the vehicle (See at least paragraph 856 – 857 and figure 132); 
control the at least one operation of the autonomous vehicle by the autonomous driving system regardless of driver input associated with the at least one operation (See at least paragraph 856 – 857 and figure 132), and 
transfer control from the autonomous driving system to the driver in response to detection that the driver-vehicle interaction data no longer deviates from the driver operation profile (See at least paragraph 856 – 857 and figure 132).  

As per claim 6, Fung discloses wherein the autonomous driving system controls all operations of the autonomous vehicle using a fully autonomous driving mode of the autonomous vehicle until the driver-vehicle interaction data no longer deviates from the driver operation profile (See at least paragraph 632 – 636, 856 – 857 and figure 132).  

As per claim 7, Fung discloses wherein the driver operation profile for the driver of the autonomous vehicle comprises a plurality of variables generated for driver-vehicle interactions from the data captured from the plurality of vehicle systems, and wherein values of the plurality of variables are generated by Atty. Docket No. 210243.P041 40an accumulation of captured driver-vehicle interaction data during operation of the autonomous vehicle by the driver when the operation is determined to have one or more operational characteristics (See at least paragraph 632 – 645).  

As per claim 8, Fung discloses wherein the one or more operational characteristics are operational characteristics established by an autonomous driving system of the autonomous vehicle (See at least paragraph 632 – 636, 856 – 857 and figure 132).  

As per claim 9, Fung discloses wherein a second driver operation profile is generated for a second driver of the autonomous vehicle from a second accumulation of captured driver-vehicle interaction data during operation of the autonomous vehicle by the second driver when the operation is determined to have the one or more operational characteristics, and wherein variables defining the driver operational profile for the driver and the second driver operational profile for the second driver are different (See at least figure 128).  

As per claim 10, Fung discloses wherein the plurality of vehicle systems that capture the driver-vehicle interaction data comprise one or more sensor systems, the one or more sensor systems comprising an imaging system that captures image data of the driver during operation of the autonomous vehicle, a sensor system that detects position of one or more hands of the driver on a steering wheel of the autonomous vehicle, or a combination thereof (See at least paragraph 229, 240 and 374).  

As per claim 11, Fung discloses wherein the plurality of vehicle systems that capture the driver-vehicle interaction data comprise one or more of a steering system, a braking system, and an autonomous driving system (see at least paragraph 226).  

As per claim 12, Fung discloses an imaging system of the autonomous vehicle that captures image data of the driver during operation of the autonomous vehicle (See at least paragraph 547, 828 and 942); and 
the processor configured to: 
perform object recognition on the image data captured by the imaging system to determine one or more of a hand position of the driver on the steering wheel and a head position the driver relative to a driving direction from the captured image data (See at least paragraph 60, 229 – 230, 380 – 391), and 
determine that the driver-vehicle interaction data deviates from the driver operation profile when one or more of the determined hand position and the determined head position deviate from one or more values in the driver operation profile (See at least paragraph 60, 229 – 230, 380 – 391).  

As per claim 13, Fung discloses a steering wheel comprising one or more sensors disposed about the steering wheel (See at least paragraph 229 – 230); and 
the processor configured to: 
determine a hand position of the driver from sensor data received form at least one of the sensors disposed about the steering wheel (See at least paragraph 60, 229 – 230, 390 – 391), and  
Atty. Docket No. 210243.P041 42determine that the driver-vehicle interaction data deviates from the driver operation profile when the determined hand position deviates from one or more values in the driver operation profile wheel (See at least paragraph 60, 229 – 230, 384, 390 – 391, 461 and 474).  

As per claim 13, Fung discloses an imaging system of the autonomous vehicle that captures image data of the driver during operation of the autonomous vehicle (See at least paragraph 547, 828 and 942); 
a steering wheel comprising one or more sensors disposed about the steering wheel (See at least paragraph 229 – 230); and the processor configured to: 
determine a first hand position of the driver from sensor data received form at least one of the sensors disposed about the steering wheel (See at least paragraph 60, 229 – 230 and 390 – 391), 
perform object recognition on the image data captured by the imaging system to determine one or more of a second hand position of the driver on the steering wheel and a 
determine that the driver-vehicle interaction data deviates from the driver operation profile when one or more of the determined first hand position, the determined second hand position, and the determined head position deviate from one or more values in the driver operation profile (See at least paragraph 60, 229 – 230 and 380 – 391).

Claims 15 – 30 recites same or substantially similar claim limitations as claims 1 – 14. Therefore, claims 15 – 30 are rejected under same rationales as claims 1 – 14.

Response to Arguments
Applicant's arguments filed 21 January 2021 have been fully considered but they are not persuasive.

The Applicant first argues, “Applicant respectfully submits that Fung fails to describe or suggest “capture driver-vehicle interaction data from the plurality of vehicle systems indicative of a plurality of driving characteristics of a driver of the autonomous vehicle, the driver-vehicle interaction data comprises vehicle control data indicative of driver input to control operation of at least one vehicle control system, [and] determine when the driver-vehicle interaction data including driver input controlling operation of at least one vehicle control system deviates from values associated with safe and/or unsafe driving patterns of the driver in a driver operation profile stored in the memory,” as claimed. … Therefore, in Fung, driver state is extrinsic information about a driver that can be observed to determine when to respond to driver state. More specifically, as described in paragraphs 0372-0373 of Fung, “[bjehavioral information includes information about the human body derived extrinsically. Behavioral information is typically observable externally to the human eve. For example, behavioral information can include eye movements, mouth movements, facial movements, facial recognition, head movements, body movements, hand postures, hand placement, body posture, and gesture recognition, among others. ... Derived extrinsically includes sensors that measure external characteristics or movements of the human body” (emphasis added). Fung’s extrinsic observable information, however, is not “driver-vehicle interaction data comprises vehicle control data indicative of driver input to control operation of at least one vehicle control system” (emphasis added), as claimed. Furthermore, Fung’s use of the observable user information is observation of the user’s appearance, which cannot be used to “determine when the driver-vehicle interaction data including driver input controlling operation of at least one vehicle control system deviates from values associated with safe and/or unsafe driving patterns of the driver in a driver operation profile stored in the memory” (emphasis added), as claimed. …”
The Examiner respectfully disagrees. As updated 102 rejection shown above, Fund does describe steering angle monitoring which is directly monitoring driver’s steering wheel control of the vehicle. Fung further teaches the numerical value that is used to determine the drowsiness or distraction level of the driver (Please see above rejection). Therefore, the Examiner finds the argument of the Applicant unpersuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110.  The examiner can normally be reached on M-Th 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IG AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662